DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment to U.S. Patent application 16/085,632 filed on 7/19/2021.  Claims 1-3, 7, 9-10 and 14-15 are pending in the case.  Claims 5, 8 and 11-13 have been cancelled.  Claims 1, 7, 9, 10, 14, and 15 have been amended. Claims 1, 14 and 15 are independent claims.
This office action is Final.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Gupta et al. (US Patent Application Publication 20140019873 A1), referred to as Gupta herein.
Ryan et al. (US Patent Application Publication 20090091430 A1), referred to as Ryan herein.
Sakayori et al., (US Patent Application Publication 20140225847 A1), referred to as Sakayori herein.
Laukkanen et al. (US Patent Application Publication 20140282074 A1), referred to as Laukkanen herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Ryan and Sakayori.
Regarding independent claim 1, Gupta discloses “An information processing device (Gupta, at Abstract, discloses wireless communication device.) comprising: a processing unit (id. at ¶ [0039], processor of the wireless communication device.) configured to: control a display device to concurrently display a plurality of objects on an output region of the display device (Examiner notes that the term “concurrently” is not found in the specification, therefore, it requires interpretation. The examiner interprets “concurrently” means “operating or occurring at the same time” as defined at the Merriam-Webster.com. id. at Fig. 4 depicts three UI applications displayed on the primary UI which is equivalent to the output region of the display device.), wherein the plurality of objects comprises a first object and a second object (id. at ¶ [0047], the UI applications includes UI interface 146 and other UI interface 144.); determine occurrence of competition of the output region (id. at ¶ [0008], determine if multiple applications are simultaneously invoked and compete for , wherein the competition of the output region corresponds to an overlap of a first display region of the first object over a second display region of the second object (id. at Fig. 4, competition of the user interface corresponds to an overlap of UI interface 146 over UI interface 144.), and the occurrence of the competition is based on a first user operation (id. at ¶ [0044], a user of the wireless communication device interacts with the computer platform, the interaction includes detecting the registration or launching of an application as user input, as described at ¶ [0081].); generate a notification of the occurrence of the competition based on the determination (id. at ¶ [0113], the wireless communication device emit message (e.g., “Switching to second application”) that indicates the change of control (or change of focus) in order to notify the user.),” Gupta further teaches the generated notification includes at least a button press corresponding to an arrow UI element on a pop-up dialog box that corresponds with associating the input with the first application. However, Gupta does not explicitly teach “wherein the generated notification includes buttons, and the buttons indicate a provision of one of execution or prevention of the overlap of the first display region over the second display region;” 
Ryan is in the same field of user interfaces for visual models (Ryan, at ¶ [0001]) that detection of an object overlap by modifying the object whose placement caused the object overlap (id. at ¶ [0008]), output warning message (id. at ¶ [0009]), and visual modeling application controls for allowing a user to expressly accept the overlap condition, e.g. by clicking on a graphical button or the like, preventing the invisible object from being created or overlapping object modified to include the warning (id. at ¶ id. at ¶ [0019] and at FIG. 1 as numeral 30). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Gupta’s device with generated notification includes buttons, and the buttons indicate accept or the prevention of overlap of the first object and the second object as taught by Ryan because it supports a visually impaired user in creating a visual model that is legible for a sighted user in that the objects that are part of the model are not inadvertently overlapping (Ryan, at ¶ [0005]).
However, Gupta in view of Ryan does not explicitly teach “detect a second user operation based on the generated notification; and execute a preventing process based on the detected second user operation to prevent the competition of the output region, whereinPage 2 of 14Application No. 16/085,632 the preventing process comprises modification of at least one of the first display region or the second display region, and the modification of the at least one of the first display region or the second display region includes rotation of a corresponding at least one of the first display region or the second display region.”
Sakayori is in the same field of a touch panel device configured to display a plurality of object images on the display surface (Sakayori, at Abstract) that detect a user operation (id. at ¶ [0064]-[0065], teaches a user double-tapping and/or rotates the object image P1.) based on the generated notification (id. at ¶ [0007], an operation button is displayed for an object image is operable.), and execute a preventing process based on the detected user operation to avoid overlap of the display areas of the object images (id. at ¶ [0057], the object image P1 is intermittently touched twice with the two id. at ¶¶ [0061] or [0064], the user rotate the object image P1 or change the display area of the object image P1 by such a simple action as double-tapping.) includes rotation of the object image P1 thereby avoiding overlap of the display areas of the object images P2 to P4 with that of the object image P1 (id. at ¶ [0068]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Gupta in view of Ryan’s information processing device with detecting a second user operation based on the generated notification and execute a preventing process based on the detected second user operation which is rotation of the display area of an object to prevent overlap of the output region as taught by Sakayori because a user can easily distinguish the object image P1 from the object images P2 to P4 (Sakayori, at ¶ [0061]).
Independent claim 14 is directed towards an information processing method equivalent to an information processing device found in claim 1, and is therefore similarly rejected.
Independent claim 15 is directed towards a program equivalent to an information processing device found in claim 1, and is therefore similarly rejected.
claim 2, Gupta in view of Ryan and Sakayori teaches all the limitations of independent claim 1. Gupta further teaches “wherein the processing unit is further configured to determine the occurrence of the competition based on prediction of the occurrence of the competition (Examiner notes that “based on prediction of the occurrence” does not describe functional descriptive statement. It does not elaborate how the system predicts the occurrence of the competition. Gupta discloses, a system and method for a wireless communication device to control which of a plurality of resident applications may have control of the UI if multiple applications are simultaneously invoked and compete for control of the UI, as described at ¶ [0008].).”
Regarding claim 3, Gupta in view of Ryan and Sakayori teaches all the limitations of independent claim 1. Gupta further teaches “wherein the processing unit is further configured to determine the occurrence of the competition based on detection of the occurrence of the competition (Gupta, at ¶ [0007], discloses the special case that there are multiple applications that can handle a specific event and they all want to come to the foreground of the UI, or multiple applications are simultaneously invoked and compete for control of the UI (id. at ¶ [0008]).”
Regarding claim 7, Gupta in view of Ryan and Sakayori teaches all the limitations of independent claim 1. Gupta further teaches “wherein the processing unit is further configured to set a priority for each of the first object and the second object and a first priority of the first object and a second priority of the second object are same (Gupta, at ¶ [0044], discloses an arbiter determines controls of the display based upon a predetermined criteria includes a priority list, the priority determined by the resident applications in conjunction with the arbiter, and the 

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Ryan and Sakayori as applied to claim 1 above, and further in view of Laukkanen.
Regarding claim 9, Gupta in view of Ryan and Sakayori teaches all the limitations of independent claim 1. However, Gupta in view of Ryan and Sakayori does not explicitly teach “wherein the preventing process further comprises cancellation of a change of the output region, and the change of the output region is based on the first user operation.”
Laukkanen is in the same field of providing a graphical user interface for displaying of and enabling cooperative use of resources on a display of a computing device (Laukkanen, at Abstract) that cancel the temporarily changed desktop environment when the second user does not accept the resource to be placed in his viewport (id. at ¶ [0106]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Gupta in view of Ryan and Sakayori’s information processing device with detect a second user operation and execute a preventing process to prevent the competition of the desktop by not accepting the resource shared by the first user to be placed in his viewport as taught by Laukkanen because in desktop sharing systems, the creation of new windows can obstruct another user's view to other 
Regarding claim 10, Gupta in view of Ryan and Sakayori teaches all the limitations of independent claim 1. However, Gupta in view of Ryan and Sakayori does not explicitly teach “wherein the preventing process further comprises interruption of a change of the output region, and the change of the output region is based on the first user operation.”
Laukkanen is in the same field of providing a graphical user interface for displaying of and enabling cooperative use of resources on a display of a computing device (Laukkanen, at Abstract) that interruption of sharing the first viewport by asking a question whether the user wishes to see the contents of the viewport when the first user share the first viewport (id. at ¶ [0106]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Gupta in view of Ryan and Sakayori’s information processing device with interruption of sharing the first viewport by asking a question whether the user wishes to see the contents of the viewport when the first user share the first viewport as taught by Laukkanen because in desktop sharing systems, the creation of new windows can obstruct another user's view to other windows that they were working on as the new windows that have been created appear on top of other windows (Laukkanen, at ¶ [0012]).

Response to Arguments/Remarks
Applicants’ amendment to claims 5 and 13 has been fully considered and are persuasive.  The 35 U.S.C. § 112 rejection of the claim is respectfully withdrawn.
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144